                                                                    SO ORDERED.


                                                                    Dated: January 5, 2021



 1

 2
                                                                    Daniel P. Collins, Bankruptcy Judge
                                                                    _________________________________
 3

 4

 5

 6

 7                           UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF ARIZONA
 8
                                                  )   Chapter: 13
 9   In re:                                       )   Case No. 2:20-bk-13418-DPC
                                                  )
10   LYNNETTA D. BROWN,                           )   ORDER TO CONTINUE AUTOMATIC
                                                  )   STAY AFTER PRIOR DISMISSAL WITHIN
11   Debtors                                      )   YEAR OF FILING
                                                  )
12

13            The Debtor having moved to continue the Automatic Stay, and good cause having been
     found,
14
              IT IS ORDERED granting Debtor’s Motion to Continue Automatic Stay in the above
15
     captioned Chapter 13 Case.
16
                                        Dated & Signed Above
17

18

19

20

21

22

23

24

25




     Debtor’s
     Case     Motion to Continue Stay Doc 20 Filed 01/05/21 Entered 01/06/21 08:11:56
           2:20-bk-13418-DPC                                                                  Desc
                                      Main Document    Page 1 of 1
